  Case 18-40563      Doc 80     Filed 12/13/18 Entered 12/13/18 16:35:06           Desc Main
                                  Document     Page 1 of 2



ERIC A. LIEPINS
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

PROPOSED ATTORNEY FOR DEBTOR

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

IN RE                                               §
                                                    §
ABDUL NOORANI                                       §        Case no.18-40563-11
                                                    §
                                                    §
                                                    §              CHAPTER 11
               DEBTOR                               §




             WITNESS AND EXHIBIT LIST FOR HEARING ON CONFIRMATION




TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:


        COMES NOW, Adbul Noorani, Debtor in the above styled and numbered cause, and

files this his Witness and Exhibit List for Hearing on Confirmation and in support thereof would

respectfully show unto the Court as follows:

        Witnesses

        1.     Karim Norrani

        2.     Abdul Noorani

        3.     Any witnesses designated by any other party
  Case 18-40563       Doc 80      Filed 12/13/18 Entered 12/13/18 16:35:06           Desc Main
                                    Document     Page 2 of 2



       Exhibits

       A.      Amended Plan

       B.      Disclosure Statement

       C.      Ballots

       D.      Proof of Service

       E.      October Operating Report

       F.      Any Exhibit designated by any other party.

                                              Respectfully submitted,



                                              ERIC A. LIEPINS, P.C.
                                              12770 Coit Road, Suite 1100
                                              Dallas, Texas 75251
                                              (972) 991-5591
                                              (972) 991-5788 - fax


                                              BY: /s/ Eric Liepins_____
                                                      ERIC A. LIEPINS, SBN 12338110


                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was sent to all
creditors and the United States Trustee on this the 13th day of December 2018.

                                              __/s/ Eric Liepins______
                                              Eric A. Liepins
